434 F.2d 1063
Dewey L. COBB, Petitioner-Appellant,v.Charles J. HUGHES, Warden, Federal Correctional Institution, Seagoville, Texas, Respondent-Appellee.
No. 29479 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
October 27, 1970.

Appeal from United States District Court, N. D. Texas, at Dallas. James L. Noel, Jr., District Judge.
Dewey L. Cobb, pro se.
Eldon B. Mahon, U. S. Atty., Charles D. Cabaniss, Asst. U. S. Atty., Dallas, Tex., for respondent-appellant.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966